EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended August 31, 2010, the Akros Absolute Return Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended August 31, 2010, the Geneva Advisors All Cap Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended August 31, 2010, the PMC Core Fixed Income Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended August 31, 2010, the PMC Diversified Equity Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share.
